Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-19 and 22-23 are objected to because of the following informalities:  Applicant cites these claims as under Withdrawn status, while Examiner cancelled these claims in the Non-Final Office Action filed on 3/9/2022 as being non-elected, noting that Applicant elected without traverse Group I (claims 1-10, 20 and 21).  Appropriate correction is required.
Response to Arguments
The objection to the specification is withdrawn based on the amendment filed on 4/12/2022.
The 35 U.S.C. §112 rejection of claims 1-10, 20 and 21 is withdrawn based on the amendment filed on 4/12/2022.
Applicant’s arguments in light of the amendment filed on 4/12/2022, with respect to the prior art rejection have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1, 2, 5, 8-10, 20 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 20 and 21 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1, particularly the approach in selecting layers for layer fusion based on an optimization rule, and performing fusion of selected adjacent layers having specific the characteristics as claimed, and further having the transfer mechanism of non-overlapping blocks between off-chip memory and the computational platform.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125